Citation Nr: 0904011	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-02 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder and 
chronic lumbar pain, claimed as secondary to varicose veins, 
bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A transcript of the hearing is of 
record.

This case returns to the Board following a remand to the RO 
in December 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of evidence suggest that the veteran's low back 
disorder first manifested during her period of active 
service.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, a low back 
disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming entitlement to service connection for 
a low back disorder, claimed as secondary to varicose veins, 
bilateral lower extremities.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the service treatment records does not reveal any 
treatment or findings relating explicitly to back 
symptomatology.  However, an emergency room treatment record 
dated in January 1964 indicated that she injured her right 
ankle.  Subsequent radiology reports dated in May 1964 
indicated a possible right ankle fracture.  Although her May 
1964 Report of Medical Examination at separation indicated 
that her spine was within normal limits, her Report of 
Medical History at separation indicated that she suffered 
from swollen or painful joints as well as bone, joint, or 
other deformity.  

The veteran submitted her original claim for service 
connection for a low back condition and chronic lumbar pain 
in May 1993.  The RO denied the claim in a May 1994 rating 
decision because the evidence did not show a medical 
diagnosis for any back condition or a diagnosis linking her 
back pain to her service-connected ankle disability.  

Subsequently, the veteran submitted a November 2006 MRI 
report which showed mild scoliosis; mild to moderate diffuse 
bulging of the L3, L4, and L5 discs; and degenerative changes 
in the L3-L4, L4-L5, and L5-S1 facet joints.  In light of 
this diagnosis of a low back disorder, coupled with the 
veteran's Travel Board hearing testimony that she had been 
told there was a connection between her diagnosis and active 
duty service, the Board reopened the case and remanded it to 
the RO for an examination to determine the etiology of her 
low back disorder.

In accordance with the Board's remand instructions, the 
veteran was afforded a VA spine examination in March 2008.  
Following a review of the entire claims folder and a thorough 
examination, the VA examiner concluded that the January 1964 
fall was at least as likely as not responsible for her 
current low back disorder.  The examiner explained that the 
back condition seemed to be chronic and incurred years ago.  
Furthermore, the January 1964 fall was traumatic enough to 
cause an ankle fracture, and the veteran reported no other 
injury which could have been the source of her current low 
back condition.  

The veteran was afforded a subsequent VA spine examination by 
a different examiner in August 2008.  During this 
examination, she reported that she had her initial onset of 
low back pain following several "seizure-like" episodes 
while in service.  Following a review of the entire claims 
folder and a thorough examination, this examiner concluded 
that the current low back condition was not caused or 
aggravated by the veteran's varicose veins of the bilateral 
lower extremities because the two conditions were unrelated.  

However, he opined that the current low back condition was at 
least as likely as not caused by or a result of in-service 
back pain.  The examiner explained that it was not possible 
for him to elucidate which aspects of her current back pain 
were related to the pain for which she was treated in service

Considering the opinions of the March 2008 and August 2008 VA 
examiners, the Board finds that service connection is in 
order.  There is evidence of a current chronic low back 
condition that was at least as likely as not incurred in 
service.  Resolving doubt in the veteran's favor, the Board 
finds that the evidence as a whole supports service 
connection for a low back disorder and chronic lumbar pain on 
a direct basis.  38 U.S.C.A. § 5107(b).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  


ORDER

Service connection for a low back disorder and chronic lumbar 
pain is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


